DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 04/29/2021 have been entered and carefully considered with respect to claims 1 – 21, which are pending in this application. 
Applicant amended claims 1, 8, 11, 20, and 21. The amendments do not add new matter. In view of the foregoing amendments and the following remarks. No claims were cancelled. Applicant requests reconsideration and allowance of all pending claims. 

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 21 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 11:
	Applicant alleges that Lokshin and Curry fail to teach or suggest comparing two set of sensor data and, in response to determining that the two sets of sensor data correlate, generating a sequence of skycam actions based on an associated set of skycam actions, as generally recited in amended claims 1, 11, and 20. 
   	Lokshin and Curry, alone or in combination, fail to teach or suggest at least these recitations. Lokshin appears to be silent regarding generating a sequence of skycam actions based on an associated set of skycam actions in response to determining two sets of sensor data correlate, as generally recited in amended independent claims 1, 11, and 20. 
9 
Serial No. 16/832,959 
Amendment, Interview Summary, and Response 
To Office Action of January 29, 2021 
  	Furthermore, Curry appears to disclose selecting camera viewpoints in response to positional data satisfying specific conditions, and appears to be silent regarding generating a sequence of skycam actions based on an associated set of skycam actions in response to determining two sets of sensor data correlate, as generally recited in amended independent claims 1, 11, and 20. 
 	For at least these reasons among others, Applicant submits that Lokshin and Curry fail to teach or suggest each and every limitation of amended claims 1, 11, and 20. Moreover, based at least one their dependencies from independent claims 1, 11, and 20, as well as the recitations therein, Applicant submits that claims 2 - 10, 12 - 19, and 21 are also patentable over Lokshin and Curry. Accordingly, Applicant requests withdrawal of the rejection of claims 1 - 21 under 35 U.S.C. § 103, and allowance of the same. 
 Response to Applicant’s arguments
   	Examiner disagrees withApplicant’s assessment after extensive review of the prior art and in view of the remarks as addressed in the rebuttal.    
	Amended independent claim 1 recites, inter alia, "associating the first set of sensor data and the set of skycam actions", "comparing the second set of sensor data to the first set of sensor data", and "in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of skycam actions based on the set of skycam actions associated with the first set of sensor data."  As signaled by Applicant during the interview of 4/23/2021, those features amount to the following three basic operations: 
(1) comparing two sets of sensor data, 
(2) determining a correlation between the sets of sensor data, and/or 
(3) generating a sequence of skycam actions based on an associated set of skycam actions.

  	Loksin teaches the first feature: comparing two sets of sensor data. (Loksin, Pars. 0026, 0032, 0046, 0049, and 0085; See also Curry, Pars. 0131 and 0244. 
Curry suggests: determining a correlation between the sets of sensor data, (Pars. 0124, and 0163) and/or (3) generating a sequence of skycam actions based on an associated set of skycam actions. (Curry, Par. 0085)
Moreover, those features are taught in other references of the prior art related to the instant Application. Applicant is directed, inter alia, to US 2012/0140594, US 2016/0314675, US 2017/0365755 and 2018/0180767.
	Thus, the spirit of the claimed invention is in fact captured from the combination of Lokshin and Curry.
 	Consequently, Applicant’s request to put all pending claims to Allowance status is respectfully denied, and the rejection of the pending claims is maintained as follows.  
 	

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lokshin et al. (US 20150340066 A1), hereinafter “Lokshin,” in view of Curry (US 20100026809 A1).

	In regard to claim 1, Lokshin discloses: a system, comprising: at least one processor; (See Lokshin, Pars. 0023: processors to perform the methods of various embodiments) and at least one non-transitory computer-readable media communicatively coupled to the at least one processor, the at least one non-transitory computer-readable media storing instructions which, when executed, cause the processor to perform operations (Lokshin, Par. 0023: processors to perform the methods of various embodiments; methods described and depicted herein can be implemented through software operating on one or more computer systems, the software comprising computer-readable instructions stored in a tangible computer-readable medium (such as the memory of a computer system)) comprising: 
receiving a first set of sensor data within a first time frame, (See Lokshin, Pars. 0018 and 0024: receiving, by a computer system, sensor data related to motion by the actor over one or more of the first time period and the second time period; determining, by the computer system and based on the sensor data) the first set of sensor data associated with a first game status, a first game measurement, or a combination thereof; (See again Lokshin, Pars. 0018 and 0024 as cited above; See also Pars. 0026, 0027 and 0032: disclosure of sensor data associated with game status and game measurement)
Lokshin teaches also: receiving a second set of sensor data associated with a second game status, a second game measurement, or both (See Lokshin, Par. 0026: a second set of accelerometers and gyroscopes can monitor flips and rotations; Pars. 0027 and 0032: disclosure of sensor data associated with game status and game measurement; See further disclosure in Claim 6: receiving sensor data related to motion by the actor includes: receiving a second set of sensor data that includes a second set of time tags) 
Lokshin is not specific about the processor performing operations comprising:    
receiving a set of skycam actions comprising one or more movements of a skycam, one or more changes in focal length of the skycam, or both, wherein the set of skycam actions are received within the first time frame; 
associating the first set of sensor data and the set of skycam actions; receiving a second set of sensor data within a second time frame, the second set of sensor data associated with a second game status, a second game measurement, or both; comparing the second set of sensor data to the first set of sensor data; and in response to determining that the second set of sensor data correlates to the first set of sensor data, based on the set of skycam actions associated with the first set of sensor data

However, Curry teaches: receiving a set of skycam actions comprising one or more movements of a skycam, one or more changes in focal length of the skycam, or both, (See Curry, Par. 0054: position information and identification information transmitted from any equipment can be processed by the system to determine the item of equipment from which the information is received; skycams and skycam actions are disclosed in Pars. 0084 – 0086 and 0152: skycam actions such as movements and zooming (in/out) – which involves changes in focal length) wherein the set of skycam actions are received within the first time frame; (Curry, Pars. 0084 – 0086 and 0152 as cited above and Par. 0267: system processor 2802 receives camera output from various cameras, either as real time feeds from the cameras or as identification information sufficient for the processor to select one camera or another as the camera whose output is selected as one of the system outputs; See also Pars. 0268 and 0269; - the real time would correspond to a timing within the first time frame)
Curry also suggests: generating a set of reference actions corresponding to the first set of sensor data and the set of skycam actions; (See Curry, Par. 0267: system processor 2802 to select one camera or another as the camera whose output is selected as one of the system outputs; See also skycams and skycam actions as disclosed in Pars. 0084 – 0086 and 0152: skycam actions such as movements and zooming (in/out) – which involves changes in focal length) based on a comparison between the second set of sensor data and the set of reference actions, generating a sequence of skycam actions. (See Curry, Pars. 0267 – 0272: sequence of skycam actions are involved in the operations of system processor 2802 which “executes its operating program and utilizes position information… to select from among the camera views… to provide desired real time outputs.” The processor also can control zoom ( focal length), focus, pan and tilt capabilities of a particular camera and can switch from camera to camera so as to change the output viewing angle and point of view; - (which accomplished based on sensor data and reference actions))
  	(N.B.: The features amount to the following three basic operations: (1) comparing two sets of sensor data; (2) determining a correlation between the sets of sensor data, and/or (3) generating a sequence of skycam actions based on an associated set of skycam actions. Loksin teaches the first feature: comparing two sets of sensor data. (Loksin, Pars. 0026, 0032, 0046, 0049, and 0085; See also Curry, Pars. 0131 and 0244. Curry suggests: determining a correlation between the sets of sensor data, (Pars. 0124, and 0163) and/or (3) generating a sequence of skycam actions based on an associated set of skycam actions. (Curry, Par. 0085); - Moreover, those features are taught in other references of the prior art related to the instant Application. Applicant is directed, inter alia, to US 2012/0140594, US 2016/0314675, US 2017/0365755 and 2018/0180767).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Lokshin and Curry before him/her, to modify the system for creating and enhancing videos of Lokshin, by adding or integrating features of Curry, in order to implement a virtual skycam system comprising a plurality of cameras disposed about an area, wherein the instructions, when executed, cause the processor to perform operations comprising: receiving a sequence of images from a plurality of cameras; and generating a sequence of skycam actions based on the sequence of images.
	In regard to claim 2, the combination of Lokshin and Curry discloses: the system of claim 1, comprising the skycam, wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise operating the skycam based on the generated sequence of skycam actions. (See Curry, Pars. 0084 – 0086, 0089 - 0090 and 0137, 0152; - disclosures that can be interpreted as operations by processors for operating skycams based on generated sequence of skycam actions suggested by robotically feedback controlled cameras (Pan-Tilt-Zoom), such as cameras suspended on cables and moved back and forth around a sporting event)	In regard to claim 3, the combination of Lokshin and Curry discloses: the system of claim 1,  comprising: a plurality of cameras disposed about an area; wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise: receiving a sequence of images from the plurality of cameras; (See Curry, Par. 0263:  system receives all of the camera outputs from the plurality of cameras at a processor; See also Par. 0267) and generating the sequence of skycam actions based on the sequence of images, (See Curry, Par. 0263: system changes camera output from selected camera output to different camera output in response to updated position information. The system can also robotically control some or all of the cameras by adjusting their pan, tilt, zoom, and focus functions; which correspond to sequence of skycam actions; See also Par. 0265) wherein each skycam action of the sequence of skycam actions is a virtual skycam action. (See Curry, Pars. 0263 – 0265; Par. 0270: techniques to form interpolated imagery, to provide variations in viewer perspective conveys the concept of virtual skycam action; - See Curry, Par. 106: event viewed from virtually any point of view) 	In regard to claim 4, the combination of Lokshin and Curry discloses: the system of claim 3, wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise operating the plurality of cameras based on the generated sequence of skycam actions. (See Curry, Par. 0263:  system receives all of the camera outputs from the plurality of cameras at a processor; See also Par. 0267; See also Curry, Pars. 0084 – 0086, 0089 - 0090 and 0137, 0152, as cited in rationale used for rejection of Claim 2 as analyzed above) 	In regard to claim 5, the combination of Lokshin and Curry discloses: the system of claim 1, wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise: determining that the first set of sensor data satisfies a set of conditions; (See Curry, Par. 0048: position of the ball and/or the players in a game of play can also be of use for rules enforcement and to officiating. Indirectly, new camera shots; Par. 0118: game conditions to identify different conditional scenarios that occur at a given point in time in the game, conditions identified through a set of sensor data) and generating, based on the first set of sensor data satisfying the set of conditions, at least one qualifier corresponding to the first set of sensor data, (See Curry, Par. 0181: software uses a set of quantifiable conditional game scenarios on which to key different viewing methods that heighten the aesthetic appeal of the entertainment experience; - different game scenarios quantified in terms of location data of the ball and the players in the game suggest qualifier corresponding to various sets of sensor data; - (A qualifier, according to specifications of the instant Application at Par. 0026 and Figs. 3 and 4, is equivalent to description of a game condition such as excitement level sensed by a combination of noise level in decibels, and time remaining  in the game)) wherein the at least one qualifier is associated with a description of a game condition. (See Curry, Pars. 0118 and 0119: game conditions to identify different conditional scenarios; See again Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data) 	In regard to claim 6, the combination of Lokshin and Curry discloses: the system of claim 5, wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise forming a sequence of qualifiers, wherein the sequence of qualifiers is arranged chronologically, (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the arrangement in chronological order being a mere extension of the conditions fulfilled in analyzing Claim 5) and wherein each qualifier in the sequence of qualifiers is associated with a respective description of a respective game condition. (Par. 0118: game conditions to identify different conditional scenarios that occur at a given point in time in the game, conditions identified through a set of sensor data; See again Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data)	In regard to claim 7, the combination of Lokshin and Curry discloses: the system of claim 6, wherein the instructions, when executed, cause the processor to perform the operations, wherein the operations comprise: removing a portion of the sequence of qualifiers, wherein the portion comprises an oldest qualifier in the sequence of qualifiers; (See above rationale used in rejection of Claim 6 in regard to sequence of qualifiers) and adding a new set of qualifiers to the sequence of qualifiers, the new set of qualifiers corresponding to a third set of sensor data. (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the removing and adding of set of qualifiers being operations readily performed by execution of instructions, causing processors to perform such operations) 	In regard to claim 8, the combination of Lokshin and Curry discloses: the system of claim 1, wherein the instructions, when executed, cause the processor to perform the operations, (See Lokshin, Pars. 0023: processors to perform the methods of various embodiments) wherein the operations comprise: determining a difference between a first sequence of qualifiers corresponding to the second set of sensor data and a second sequence of qualifiers corresponding to the set of reference actions, each qualifier in the first sequence of qualifiers and the second sequence of qualifiers associated with a description of a game condition; (See above rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181) and comparing the difference to a threshold difference. (See again rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processors to perform such operation)	In regard to claim 9, the combination of Lokshin and Curry discloses: the system of claim 1, wherein the first game measurement comprises a noise level, a motion level, or both. (See Lokshin, Par. 0026: a second set of accelerometers and gyroscopes can monitor flips and rotations; Pars. 0027 and 0032: disclosure of sensor data associated with game status and game measurement; - (This relates to game measurement comprises a motion level); See also Curry, Pars. 0077 and 0119 in regard to game measurement comprising a noise level))	In regard to claim 10, the combination of Lokshin and Curry discloses: the system of claim 1, wherein the first game status comprises a game clock, a game score, or both. (See Curry, Pars. 0118 and 0177 in regard to game status comprising a game clock; Pars. 0199 and 0208 in regard to game status comprising a game score) 	In regard to claim 11, the combination of Lokshin and Curry discloses: a method, comprising: receiving a set of skycam actions during a first time frame, the set of skycam actions comprising one or more movements of a skycam, one or more changes in focal length of the skycam, or both; recording, in response to receiving the set of skycam actions, a first set of sensor data associated with the first time frame; associating the first set of sensor data and the set of skycam actions; receiving a second set of sensor data, associated with a second time frame; [[and]] comparing the second set of sensor data and the first set of sensor data; and in response to determining that the second set of sensor data correlates to the first set of sensor data, associated with the first set of sensor data. (Claim 11 is a method drawn to the system of Claim 1 and is therefore rejected by evoking the same rationale used in rejection of Claim 1)	In regard to claim 12, the claim discloses: the method of claim 11, comprising: receiving a sequence of images from a plurality of cameras disposed about a venue; (See Curry, Par. 0263: system receives all of the camera outputs from the plurality of cameras at a processor; See also Par. 0267) and generating the sequence of skycam actions based on the sequence of images, (See Curry, Par. 0263: system changes camera output from selected camera output to different camera output in response to updated position information. The system can also robotically control some or all of the cameras by adjusting their pan, tilt, zoom, and focus functions; which correspond to sequence of skycam actions; See also Par. 0265; i.e., citations disclosing generating sequence of skycam actions based on a sequence of images) wherein the sequence of skycam actions include at least one skycam action of the set of skycam actions. (See Curry, Pars. 0263 – 0265; Par. 0270: as cited in rejection of Claim 3; - See Curry, Par. 106: event viewed from virtually any point of view; - i.e., each skycam action of the sequence of skycam actions is a virtual skycam action) 	In regard to claim 13, the claim discloses: the method of claim 11, wherein the comparison comprises: comparing the first set of sensor data to a set of conditions, each condition associated with a respective threshold value; (Curry, Pars. 0118, 0119 and Par. 0181; - The operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers is an operation readily performed by execution of instructions, causing a processor to perform such operation) generating, based on the first set of sensor data satisfying at least one first respective threshold value of a first respective condition of the set of conditions, a first set of qualifiers corresponding to the first set of sensor data; (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data) comparing the second set of sensor data to the set of conditions; (See again Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processor to perform such operation) and generating, based on the second set of sensor data satisfying at least one respective second threshold value of a second respective condition of the set of conditions, a second set of qualifiers corresponding to the second set of sensor data. (See above rationale used in rejection of Claim 6 and Claim 8 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing processors to perform such operation) 	In regard to claim 14, the claim discloses: the method of claim 13, wherein the comparison comprises: determining a difference between the first set of qualifiers and the second set of qualifiers; (See Lokshin, Pars. 0023 and Curry, Pars. 0118, 0119 and Par. 0181) and comparing the difference to a threshold difference. (See Lokshin, Pars. 0023: processors to perform the methods of various embodiments; See also above rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processors to perform such operation)	In regard to claim 15, the claim discloses: the method of claim 14, wherein the difference comprises a Levenshtein difference measurement. (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to difference measurement; - (Levenshtein difference measurement refers to a measure of difference between two sequences or strings, to measure how dissimilar two strings or sequences are to one another. The Levenshtein distance calculation method is well-known in the art as indicated in prior art such as US Application 16/169,804 to Rabbat et al., or US Application 16/574,923 to Castle with Provisonal Application date of 9/20/2018).	In regard to claim 16, the claim discloses: the method of claim 13, comprising determining a difference between the first set of qualifiers and a third set of qualifiers, (See Lokshin, Pars. 0023; See also above rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processors to perform such operation) wherein the third set of qualifiers comprises a reference set of qualifiers. (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the removing and adding of set of qualifiers being operations readily performed by execution of instructions, causing processors to perform such operations; - (i.e., adding a new set of qualifiers to the sequence of qualifiers, the new set of qualifiers corresponding to a third set of sensor data)	In regard to claim 17, the claim discloses: the method of claim 16, comprising receiving a reference heap associated with a third set of sensor data, the reference heap including the reference set of qualifiers. (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the removing and adding of set of qualifiers being operations readily performed by execution of instructions, causing processors to perform such operations) 	In regard to claim 18, the claim discloses: the method of claim 16, comprising discarding the first set of qualifiers in response to determining that the difference exceeds a threshold. (See Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the removing and adding of set of qualifiers being operations readily performed by execution of instructions, causing processors to perform such operations taking into account a difference exceeds a threshold)	In regard to claim 19, the claim discloses: the method of claim 16, comprising: determining a second difference between the first set of qualifiers and a fourth set of qualifiers, wherein the fourth set of qualifiers comprises a second reference set of qualifiers; (See Lokshin, Pars. 0023; See also above rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processors to perform such operation; - determining a difference between the first set of qualifiers and a third set of qualifiers) determining a third difference between the third set of qualifiers and the fourth set of qualifiers; (See above citations on the basis of Curry, as indicated in Pars. 0118, 0119 and Par. 0181) and discarding the third set of qualifiers in response to determining that the second difference is less than the third difference. (See again Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier)
	In regard to claim 20, the combination of Lokshin and Curry discloses: a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause [[a]] at least one processor to perform operations comprising: receiving, during a first time frame, a first set of sensor data and a set of skycam actions; associating [[a]] the first set of sensor data and [[a]] the set of skycam actions, the set of skycam actions comprising one or more movements of a skycam, one or more changes in focal length of the skycam, or both; receiving, during a second time frame, a second set of sensor data associated with a game status, a game measurement, or both; [[and]] comparing the second set of sensor data and the first set of sensor data; receiving a sequence of images from a plurality of cameras disposed about an area; and in response to determining that the second set of sensor data correlates to the first set of sensor data, generating a sequence of virtual skycam actions based on the sequence of images and the set of skycam actions associated with the first set of sensor data (Claim 20 is a non-transitory, computer-readable medium comprising instructions that, when executed, are configured to cause a processor to perform similar operations as the system of Claim 1 and is therefore rejected by evoking the same rationale used in rejection of Claim 1)
In regard to claim 21, the claim discloses: the non-transitory, computer-readable medium of claim 20, wherein the comparison is based on determining a difference measurement between the second set of sensor data and the first set of sensor data (See above rationale used in rejection of Claim 6 in regard to sequence of qualifiers on the basis of Lokshin, Par. 0023 and Curry, Pars. 0118, 0119 and Par. 0181 as cited above in regard to different game scenarios suggesting qualifier corresponding to various sets of sensor data, the operation of determining a difference between a first sequence of qualifiers and a second sequence of qualifiers being an operation readily performed by execution of instructions, causing a processors to perform such operation)

References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
				Starker et al. (US 20200338459 A1) teaches Broadcast-Ready Table Sports System.
				Ortiz et al. (US 20170318325 A1) teaches WIRELESSLY STREAMING VENUE-BASED DATA TO CLIENT DEVICES.
				Curry (US 20100026809 A1) teaches CAMERA-BASED TRACKING AND POSITION DETERMINATION FOR SPORTING EVENTS.
				Kajita (US 20200268471 A1) teaches MULTIPLE-VIEWPOINT VIDEO IMAGE VIEWING SYSTEM AND CAMERA SYSTEM.
				Boye et al. (US 20140371875 A1) teaches SYSTEM AND METHOD FOR CONTROLLING JOINT ACCESS TO AN APPARATUS.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487